Mb. Justice Aldbey
delivered the opinion of tfie court.
After tfie trial of an action prosecuted by Bernabé Sa-balier against Santiago Iglesias Pantín and tfie Bank of San Juan judgment was rendered for tfie plaintiff on April *47820, 1923, from which, an appeal was taken. Thereafter, and by reason of an administration decreed in that action the plaintiff personally moved the trial court to strike from the record the name of Luis Abella Blanco as his attorney. The court sustained the motion on October 25, 1923, and the said attorney moved for a reconsideration. Later he made another motion for leave to intervene in the action as party plaintiff.
Both motions were overruled on November 28, 1923. From this ruling attorney Luis Abella Blanco appealed, attacking the order of November 28, 1923, overruling his motion to be included as a party plaintiff.
Therefore, there is no question before us but the refusal of the court to include the said attorney as party plaintiff in the action.
According to section 72 of the Code of Civil Procedure, every motion for intervention must be made before the trial; therefore, the motion in this case having been made after trial and judgment rendered, the trial court did not err in making the order appealed from. Pillot v. Pillot, 21 P.R.R. 188.
The order appealed from must be

Affirmed.

Justices Hutchison and Franco Soto concurred.
Chief Justice Del Toro and Justice Wolf took no part in the decision of this case.